Citation Nr: 1203932	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2009, the Board remanded the TDIU issue for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  In November 2001 the Veteran provided testimony to the undersigned by videoconference hearing; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, sleep disturbance, anxiety, and depression.

2.  The Veteran is considered disabled for purposes of Social Security Administration benefits by reason of his service connected coronary artery disease.  

3.  The Veteran's service-connected disabilities include PTSD, rated 50 percent disabling; coronary artery disease, rated 30 percent disabling; and tinnitus, rated 10 percent disabling.  






CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

2.  With the resolution of reasonable doubt in the Veteran's favor, the criteria for assignment of TDIU are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Complete preadjudication notice pertaining to the increased rating claim was provided in a February 2009 letter.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the increased rating claim at this time.

Finally, the duty to notify and assist has been met to the extent necessary to grant the claim of entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding this claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in a March 2003 rating decision.  An initial 10 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, from May 2002.  A February 2004 rating decision increased the evaluation to 30 percent, also from May 2002.  An April 2008 Board decision denied an evaluation in excess of 30 percent.  The Veteran filed his current claim for increased rating in February 2009.  The April 2009 rating decision on appeal increased the evaluation to 50 percent, from February 2009.  The Veteran contends that he is entitled to a rating higher than 50 percent.

Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The current 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Also of relevance to the evaluation of service-connected mental disorders is the Global Assessment of Functioning (GAF) rating, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

On a February 2009 PTSD assessment, the Veteran reported that he had thoughts of killing himself but would not carry them out.  The Veteran agreed to maintain his safety.

A VA psychiatric examination was conducted in March 2009.  The Veteran reported that two months earlier he had experienced a worsening of symptoms of anxiety, poor sleep, and irritability; he was treated for substance abuse in February 2009.  The Veteran reported that he and his wife generally got along okay, except for his drinking problem.  He got along well with his two daughters and his grandchildren.  He reported no close social relationships outside of his family.  He did not golf as much as he used to due to his heart condition.  The Veteran described his main recreational activities as drinking and watching television.  He visited his mother sometimes and helped her out.  He attended no church or social organizations.  He would go out in public if he could find a time without crowds.  The Veteran denied assaultive behavior or suicide attempts.  On examination, his affect was rather restricted and his mood dysphoric.  He was pleasant and cooperative.  There was no impairment of thought processes or communication, and no delusions or hallucinations were present.  The Veteran reported that he had no present suicidal thinking.  He reported that a couple of months earlier the thought had crossed his mind, but that he had no intent to act on it.  He denied homicidal thinking.  The Veteran did adequately with personal hygiene and basic activities of living.  He was oriented, his memory was intact, and his speech was within normal limits.  There were no panic attacks or obsessive-compulsive behavior.  The Veteran reported depressed or sad mood all the time.  He described crying spells, decreased appetite, guilt, anhedonia, low energy, low self-esteem, and social withdrawal.  He reported that he was not usually anxious in his day-to-day life, but had periodic spells of anxiety when exposed to reminders of Vietnam or crowded situations.  He had war-related nightmares two to three times per month and daily upsetting memories of wartime trauma.  He reported somewhat impaired impulse control evidenced by periodic verbal outbursts and an incident where he threw a bowl that broke the kitchen window.  He described very poor sleep.  The examiner assigned a Global Assessment of Functioning (GAF) score of 53.  

Outpatient records include GAF scores of 60 in May 2009 and 58 in August 2009.  In September 2009 he reported attending his grandson's football game, and using gardening and deep breathing as coping skills.  In October 2009, the Veteran reported decreased depressive symptoms but increased re-experiencing symptoms.  He had maintained sobriety since February 2009.  He denied suicidal or homicidal ideation.  A GAF of 60 was assigned.

On VA examination in September 2010, the Veteran reported that his ongoing PTSD treatment had helped with his mood; he was less depressed, less irritable, and slept better.  He reported that he was getting along adequately with his wife of 40 years.  They had not had any significant marital difficulties since he "went to rehab" for his alcohol abuse.  They slept separately due to his having nightmares and thrashing around in his sleep, but not because of difficulty in the relationship.  He got along fine with his daughters, grandchildren, and a brother.  He had been fishing and attending his grandchildren's' ballgames.  He had little in the way of close friendships outside the family, but he attended church about twice per month and went to the VFW every other month or so.  He described walking the dog, watching television, mowing the lawn, and spending time with his family.  He went on vacation to Myrtle Beach in July, and he went to restaurants and to Wal-Mart at times.  He liked to go out during times when crowds were minimal.  On examination, his affect was within normal limits and his mood was euthymic.  He did not appear in significant emotional distress.  There was no impairment of thought processing or communication.  There were no delusions or hallucinations.  He denied suicidal or homicidal thinking.  The Veteran did adequately with personal hygiene and basic activities of living.  He was oriented, his memory was intact, and his speech was within normal limits.  There were no panic attacks or obsessive-compulsive behavior.  The Veteran reported that he was not excessively anxious or nervous, but that he did become vigilant in crowds, which created anxiety in those situations.  He denied any significant problems with low, sad, or depressed mood in recent times.  Impulse control was adequate without any severe anger outbursts.  His sleep had improved with medication; he now got at least seven hours per night.  He continued to have upsetting nightmares once per week or so.  He continued with avoidance behavior.  His concentration was adequate.  The examiner noted that the Veteran's PTSD was not severe enough to prohibit gainful employment.  The GAF score was 60.  

In March 2011, the Veteran reported that he had been doing quite well.  His mood had been good and he denied depression, anhedonia, suicidal ideation, homicidal ideation, and psychosis.  He slept well.  

After reviewing the evidence of record, the Board finds no support for an evaluation in excess of 50 percent for the Veteran's service-connected PTSD.  The evidence shows the Veteran having difficulty establishing and maintaining effective social relationships; that describes the criteria for the current 50 percent rating.  

The Veteran's PTSD symptoms have not been shown to be so disabling as to warrant an evaluation of 70 percent.  The evidence does not show that symptomatology approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent at any time during the appeals period.  There were no reports of hospitalization, obsessional rituals which interfere with routine activities, illogical or irrelevant speech, near continuous panic affecting the Veteran's ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran was in a stable marriage and had a good relationship with his family.  He was able to go to stores and to restaurants and to attend his grandchildren's' ballgames.  As for industrial impairment, the Veteran was not working due to physical impairments, but the recent VA examiner did not believe that his PTSD would prohibit gainful employment.  The record notes some brief suicidal ideation in early 2009, however the Veteran denied any intent to act on this, and all subsequent treatment records and VA examination reports have found no current suicidal ideation.

The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran's lay statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the objective clinical findings of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the preponderance of the evidence is against a rating higher than 50 percent for the Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is currently service-connected for PTSD, rated 50 percent disabling; coronary artery disease, rated 30 percent disabling; and tinnitus, rated 10 percent disabling.  His combined evaluation is 70 percent.  See 38 C.F.R. § 4.25.

The Veteran has one disability ratable at 40 percent or more and a combined disability rating of 70 percent; he meets the schedular requirements of 38 C.F.R. § 4.16.  However, the analysis does not end here.  The Board must, nevertheless, determine whether his service-connected disabilities render him unemployable.

The Veteran has not worked since 2002 when he left his job at Kroger Company after 38 years.  The evidence indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits in September 2002 based on a primary diagnosis of coronary artery disease.

A December 2002 VA examination report noted that the Veteran retired on disability due to his heart condition.

A September 2010 VA psychiatric examiner did not believe that the Veteran's PTSD would prohibit gainful employment.  On a September 2010 VA heart examination, the examiner stated that the Veteran's heart condition would not totally prevent sustaining employment.  These opinions, however, addressed the service connected disabilities of coronary artery disease and PTSD individually, and did not consider the effect on the Veteran's employability of the combination of PTSD, rated 50 percent disabling, coronary artery disease, (30 percent), and tinnitus (10 percent).  Given that SSA found him disabled based on his coronary artery disease, the Board finds that resolving reasonable doubt in the Veteran's favor, consideration of his service connected disabilities together warrants a grant of TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


